Parker, J.
(dissenting) — I dissent from the conclusions reached in the foregoing opinion. The local improvement bond here drawn in question is, by its express terms, payable to bearer, as are manifestly all of the other bonds of the series to which it belongs. These bonds manifestly were issued for the express purpose of being transferred in the open market by mere delivery. They may not be negotiable in that large and comprehensive sense which precludes the invoking against them of every possible defense which the city or the owners of the property which they burden might invoke, but to my mind, they are pure negotiable instruments in the sense that their title passes from holders thereof to purchasers in good faith by mere transfer of possession. This is as far as we are here concerned with the question of negotiability. The question of defenses which might be invoked as against their payment by the city or the *439owners of the property which they burden is, to my mind, quite foreign to the question which might be raised as against their title in some holder. As to the latter, they are, I think, to be regarded as pure negotiable instruments. So viewed, the bank has good title to the one here drawn in question.